Case 2:18-cv-00103-DMG-MRW Document 170-8 Filed 04/16/21 Page 1 of 7 Page ID
                                #:3497
Case 2:18-cv-00103-DMG-MRW Document 170-8 Filed 04/16/21 Page 2 of 7 Page ID
                                #:3498
Case 2:18-cv-00103-DMG-MRW Document 170-8 Filed 04/16/21 Page 3 of 7 Page ID
                                #:3499
Case 2:18-cv-00103-DMG-MRW Document 170-8 Filed 04/16/21 Page 4 of 7 Page ID
                                #:3500




                                           EXHIBIT A
e 2:18-cv-00103-DMG-MRW Document 170-8 Filed 04/16/21 Page 5 of 7 Pag
                             #:3501
Case 2:18-cv-00103-DMG-MRW Document 170-8 Filed 04/16/21 Page 6 of 7 Page ID
                                #:3502




                                            EXHIBIT B
Case 2:18-cv-00103-DMG-MRW Document 170-8 Filed 04/16/21 Page 7 of 7 Page ID
                                #:3503
